323 N.E.2d 227 (1975)
Charles A. BLAKE, Appellant,
v.
STATE of Indiana, Appellee.
No. 174S10.
Supreme Court of Indiana.
February 18, 1975.
Mark W. Shaw, Indianapolis, for appellant.
Theodore L. Sendak, Atty. Gen. of Indiana, Robert F. Colker, Asst. Atty. Gen., Indianapolis, for appellee.
ARTERBURN, Justice.
This appeal from a conviction, after trial by jury, on a charge of Armed Robbery presents but one question: Was there sufficient evidence to warrant the jury finding that beyond a reasonable doubt the defendant was sane at the time he committed the robbery?
We have recently reiterated that the question of insanity is a question of fact not unlike other factual issues, which are to be decided by the trier of fact. Whenever such a factual question is appealed, this Court does not weigh the evidence nor judge the credibility of witnesses. We look to the evidence on the issue most favorable to the state and the reasonable inferences to be drawn therefrom. When there is substantial evidence of probative value to support the decision of the trier of fact, the decision will be affirmed. Dragon v. State, (1974) Ind., 316 N.E.2d 827; Moore v. State, (1973) Ind., 293 N.E.2d 28; Majors v. State, (1974) Ind. App., 310 N.E.2d 283.
The jury heard two psychiatrists testify that the defendant, in their opinion, was not legally insane at the time of the commission of the crime. The jury also heard the proprieter of the robbed tavern *228 describe defendant's behavior during the robbery. Lay testimony on the issue of insanity is proper. Smith v. State, (1972) Ind., 285 N.E.2d 275; Hill v. State, (1969) 252 Ind. 601, 251 N.E.2d 429; Fitch v. State, (1974) Ind. App., 313 N.E.2d 548. We cannot disturb the jury's legitimate finding that defendant was legally responsible for the armed robbery which he perpetrated.
The judgment of the trial court is affirmed.
All Justices concur.